                 Case 14-41210             Doc 68   Filed 03/08/19 Entered 03/08/19 14:28:42      Desc Main
                                                     Document     Page 1 of 20




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Barry Peters                                    §     Case No. 14-41210
              Julie Ann Peters                                §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Joji Takada, Chapter 7 Trustee           , chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 225,000.00                          Assets Exempt: 59,200.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 42,547.54           Claims Discharged
                                                                    Without Payment: 385,032.00

              Total Expenses of Administration: 20,972.14


                      3) Total gross receipts of $ 100,664.79 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 37,145.11 (see Exhibit 2), yielded net receipts of $ 63,519.68 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 14-41210             Doc 68    Filed 03/08/19 Entered 03/08/19 14:28:42            Desc Main
                                                  Document     Page 2 of 20




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 336,482.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            21,160.02             20,972.14                20,972.14

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                  NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              48,550.00           42,377.29             42,377.29                42,547.54

TOTAL DISBURSEMENTS                               $ 385,032.00         $ 63,537.31           $ 63,349.43           $ 63,519.68


                  4) This case was originally filed under chapter 7 on 11/14/2014 . The case was pending
          for 52 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/13/2019                        By:/s/Joji Takada, Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 14-41210            Doc 68     Filed 03/08/19 Entered 03/08/19 14:28:42                      Desc Main
                                                     Document     Page 3 of 20




                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                      $ AMOUNT
                                                                          TRAN. CODE1                                   RECEIVED

2223 Marmion Ave Joliet, Il 60436 Julie Peters
Holds A 1/2 I                                                                1110-000                                         50,000.00

1/2 Interest In Checking Acct #Xxxx1301 First
American Bank                                                                1129-000                                           664.79

Possible Medical Negligence Action In
Connection With The Ca                                                       1142-000                                         50,000.00

TOTAL GROSS RECEIPTS                                                                                                      $ 100,664.79
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

Julie Peters                                      Exemptions                                         8100-002                   600.00

                                                  Surplus Funds Paid to Debtor 726
                                                  (a)(6) (includes Payments to
Barry Peters and Julie Ann Peters                 shareholders and limited partners)                 8200-002                 15,404.89

                                                  Non-Estate Funds Paid to Third
Bump, Eric                                        Parties                                            8500-002                  3,523.37

                                                  Non-Estate Funds Paid to Third
Bump, James                                       Parties                                            8500-002                  3,523.37




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 14-41210            Doc 68        Filed 03/08/19 Entered 03/08/19 14:28:42                 Desc Main
                                                       Document     Page 4 of 20




                   PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                   TRAN. CODE               PAID

                                                  Non-Estate Funds Paid to Third
Bump, Julia                                       Parties                                           8500-002                  3,523.37

                                                  Non-Estate Funds Paid to Third
Bump, Nancy Sarah                                 Parties                                           8500-002                  3,523.37

                                                  Non-Estate Funds Paid to Third
Estrada, Charlandra                               Parties                                           8500-002                  3,523.37

                                                  Non-Estate Funds Paid to Third
Wyrill, Michael                                   Parties                                           8500-002                  3,523.37

TOTAL FUNDS PAID TO DEBTOR &                                                                                               $ 37,145.11
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS                CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                ASSERTED              ALLOWED
                                                  CODE      (from Form 6D)

              US Bank Home Mortgage PO
              Box 21948 Eagen, MN
              55121-4201                                          336,482.00                NA                    NA                0.00

TOTAL SECURED CLAIMS                                            $ 336,482.00              $ 0.00                $ 0.00           $ 0.00


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS                CLAIMS
               PAYEE                       TRAN.                                                                         CLAIMS PAID
                                                           SCHEDULED           ASSERTED              ALLOWED
                                           CODE

Joji Takada                                2100-000                    NA           6,425.98               6,425.98            6,425.98


Joji Takada                                2200-000                    NA             17.24                     17.24            17.24




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
                 Case 14-41210           Doc 68        Filed 03/08/19 Entered 03/08/19 14:28:42    Desc Main
                                                        Document     Page 5 of 20




                                           UNIFORM
                                                             CLAIMS          CLAIMS          CLAIMS
                 PAYEE                      TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED        ALLOWED
                                            CODE

City of Joliet                              2420-000                   NA         143.86           143.86           143.86


Comed                                       2420-000                   NA          99.05            99.05            99.05


Nicor Gas                                   2420-000                   NA         135.87           135.87           135.87


Credit to buyer for owner's policy          2500-000                   NA        1,600.00         1,600.00         1,600.00


Gas and electric bill                       2500-000                   NA          33.87            33.87            33.87


Joliet transfer stamp and wate bill         2500-000                   NA         697.22           697.22           697.22


Jonikas                                     2500-000                   NA          75.00            75.00            75.00


Julie Ann Peters                            2500-000                   NA         250.00           250.00           250.00


Taxes for half of 2014 and 2015             2500-000                   NA        1,110.78         1,110.78         1,110.78


Title Charges, Recording and Transfer
Charges                                     2500-000                   NA         828.00           828.00           828.00


Will County taxes first installment
2014                                        2500-000                   NA         624.68           624.68           624.68


Associated Bank                             2600-000                   NA         997.97           997.97           997.97


Law Office of William Factor                3210-000                   NA        4,270.00         4,270.00         4,270.00


Law Office of William Factor                3320-000                   NA         176.00           176.00           176.00


Callero and Callero LLP                     3410-000                   NA        1,174.50          986.62           986.62


Northside Realty                            3510-000                   NA        2,500.00         2,500.00         2,500.00




       UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 14-41210             Doc 68         Filed 03/08/19 Entered 03/08/19 14:28:42        Desc Main
                                                       Document     Page 6 of 20




                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA         $ 21,160.02       $ 20,972.14       $ 20,972.14
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                    NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

NA          NA                                       NA                NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                              $ NA               $ NA             $ NA            $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6F)             Claim)

            Capital One PO Box 6492
            Carol Stream, IL 60197-6492                           4,947.00                 NA              NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 14-41210             Doc 68       Filed 03/08/19 Entered 03/08/19 14:28:42        Desc Main
                                                     Document     Page 7 of 20




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Chase Card Member Svcs PO
            Box 15548 Wilmington, DE
            19886-5548                                           7,837.00                 NA              NA            0.00


            Discover PO Box 3008 New
            Albany, OH 43054-3008                                7,219.00                 NA              NA            0.00


            Red Carpet Enterprises 435
            Pennsylvania Ave Glen Ellyn,
            IL 60137                                                 0.00                 NA              NA            0.00


            US Bank PO Box 790408
            Saint Louis, MO 63179-0408                           9,279.00                 NA              NA            0.00


            Wells Fargo Card Svcs PO
            Box 30086 Los Angeles, CA
            90030                                               19,268.00                 NA              NA            0.00


2           Capital One Bank (Usa) N. A. 7100-000                     NA             5,175.75       5,175.75        5,175.75


1           Discover Bank                       7100-000              NA             7,632.81       7,632.81        7,632.81


            Portfolio Recovery
5           Associates, Llc                     7100-000              NA             8,055.77       8,055.77        8,055.77


3           Red Carpet Enterprises              7100-000              NA             1,500.00       1,500.00        1,500.00


4           Wells Fargo Card Services           7100-000              NA           20,012.96       20,012.96       20,012.96


            Capital One Bank (Usa) N. A. 7990-000                     NA                  NA              NA           20.79


            Discover Bank                       7990-000              NA                  NA              NA           30.67




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 14-41210             Doc 68       Filed 03/08/19 Entered 03/08/19 14:28:42         Desc Main
                                                     Document     Page 8 of 20




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Portfolio Recovery
            Associates, Llc                     7990-000               NA                  NA             NA            32.36


            Red Carpet Enterprises              7990-000               NA                  NA             NA              6.03


            Wells Fargo Card Services           7990-000               NA                  NA             NA            80.40

TOTAL GENERAL UNSECURED                                        $ 48,550.00        $ 42,377.29     $ 42,377.29      $ 42,547.54
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                       Page:       1
                                           Case 14-41210            Doc 68     Filed 03/08/19 Entered 03/08/19 14:28:42                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   9 of 20AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              14-41210                         BWB            Judge:        Bruce W. Black                               Trustee Name:                      Joji Takada, Chapter 7 Trustee
Case Name:            Barry Peters                                                                                               Date Filed (f) or Converted (c):   11/14/2014 (f)
                      Julie Ann Peters                                                                                           341(a) Meeting Date:               12/08/2014
For Period Ending:    02/13/2019                                                                                                 Claims Bar Date:                   07/30/2015


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Personal Residence 13 Hickory Lane Oswego, Il 60543                                 270,000.00                       0.00                                                       0.00                        FA
  2. 2223 Marmion Ave Joliet, Il 60436 Julie Peters Holds A 1/2 I                         39,000.00                  41,812.00                                                 50,000.00                         FA
  3. Checking Acct #Xxxx0678 Scottrade Bank 12800 Corporate                                  100.00                       0.00                                                       0.00                        FA
     Hill
  4. Money Mkt Acct #Xxxx6656 Scottrade Bank 12800 Corporate                               9,000.00                       0.00                                                       0.00                        FA
     Hill
  5. 1/2 Interest In Checking Acct #Xxxx1301 First American Bank                             600.00                       0.00                                                    664.79                         FA
  6. Household Goods And Furnishings                                                       1,000.00                       0.00                                                       0.00                        FA
  7. Possible Medical Negligence Action In Connection With The                                 0.00                       0.00               OA                                50,000.00                         FA
     Ca
  8. 2002 Cadillac Dhs - 98000 Miles                                                       3,500.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $323,200.00                 $41,812.00                                               $100,664.79                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                    Page:    2
                                      Case 14-41210               Doc 68         Filed 03/08/19
Reviewing rental real estate value; Hiring broker to list and market property. - Joji Takada 3/25/2015
                                                                                                          Entered 03/08/19 14:28:42                     Desc Main
                                                                                     Document         Page 10 of 20
Joliet real estate sold; Distributions paid to non-debtor joint owners. - Joji Takada 8/12/2015
                                                                                                                                                                    Exhibit 8
PI counsel hired; Complaint filed; First status date set for October 8, 2015. - Joji Takada 9/29/2015

Monitoring PI litigation.- Joji Takada 12/22/2015

Monitoring PI litigation.- Joji Takada 6/2/2016

Monitoring PI litigation.- Joji Takada 10/25/2016

Monitoring PI litigation.- Joji Takada 3/5/2016

Monitoring PI litigation.- Joji Takada 8/2/2016

Monitoring PI litigation.- Joji Takada 10/28/2016

Debtor passed away; Surviving family offered payment in full of all creditors/estate expenses; Motion to abandon litigation. - Joji Takada 11/15/2017

Consulting with accounting professional re: need for tax returns for abandonment. - Joji Takada 12/13/2017

Preparing TFR. - Joji Takada 3/19/2018

TFR filed. - Joji Takada 5/16/2018

Awaiting clearance of distirbution checks. - Joji Takada 8/26/2018

Prepare TDR. - Joji Takada 12/26/2018












Initial Projected Date of Final Report (TFR): 11/14/2016             Current Projected Date of Final Report (TFR): 06/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                       Page:           1
                                         Case 14-41210                 Doc 68 Filed 03/08/19
                                                                                           FORM 2Entered 03/08/19 14:28:42                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  11 of 20 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-41210                                                                                                  Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Barry Peters                                                                                                   Bank Name: Associated Bank
                   Julie Ann Peters                                                                                  Account Number/CD#: XXXXXX0056
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX2702                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                                Separate Bond (if applicable):


       1                2                                 3                                             4                                                      5                    6                     7

Transaction Date    Check or                Paid To / Received From                         Description of Transaction                 Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                           ($)
   03/26/15             5         Julie Peters                               Cash Deposits                                              1129-000                   $664.79                                    $664.79
                                                                             Liquidation of checking account
   04/22/15           1001        City Of Joliet                             Administrative Expense                                     2420-000                                        $143.86               $520.93
                                  PO Box 5001                                Post-petition utility bill re 2223
                                  Joliet, Illinois 60434-5001                Marmion rental property
   04/22/15           1002        Comed                                      Administrative Expense                                     2420-000                                         $99.05               $421.88
                                  PO Box 6111                                Post-petition utility bill re 2223
                                  Carol Stream, Illinois 60197-6111          Marmion
   04/22/15           1003        Nicor Gas                                  Administrative Expense                                     2420-000                                        $135.87               $286.01
                                  PO Box 5407                                Post-petition utility bill re 2223
                                  Carol Stream, Illinois 60197-5407          Marmion
   07/23/15                       Chicago Title and Trust                    Proceeds from sale                                                               $42,280.45                                 $42,566.46

                                                                             Gross Receipts                              $50,000.00

                                  Northside Realty                           Real estate broker commission               ($2,500.00)    3510-000
                                                                             payment
                                  Taxes for half of 2014 and 2015            Real estate taxes                           ($1,110.78)    2500-000

                                  Title Charges, Recording and Transfer      Title closing costs and                      ($828.00)     2500-000
                                  Charges                                    expenses

                                  Joliet transfer stamp and wate bill        Title closing costs and                      ($697.22)     2500-000
                                                                             expenses
                                  Julie Ann Peters                           Title closing costs and                      ($250.00)     2500-000
                                                                             expenses
                                  Will County taxes first installment 2014   Real estate taxes                            ($624.68)     2500-000

                                  Gas and electric bill                      Title closing costs and                       ($33.87)     2500-000
                                                                             expenses
                                  Jonikas                                    Title closing costs and                       ($75.00)     2500-000
                                                                             expenses
                                  Credit to buyer for owner's policy         Title closing costs and                     ($1,600.00)    2500-000
                                                                             expenses
                        2                                                    2223 Marmion Ave Joliet, Il                 $50,000.00     1110-000
                                                                             60436 Julie Peters Holds A 1/2
                                                                             I

                                                                                     Page Subtotals:                                                          $42,945.24                $378.78
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                 Page:           2
                                         Case 14-41210                Doc 68 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:28:42                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-41210                                                                                           Trustee Name: Joji Takada, Chapter 7 Trustee                               Exhibit 9
      Case Name: Barry Peters                                                                                             Bank Name: Associated Bank
                   Julie Ann Peters                                                                              Account Number/CD#: XXXXXX0056
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX2702                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   08/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $18.67          $42,547.79
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/10/15           1004        Bump, James                               Payment to joint-owner                               8500-002                                      $3,523.37           $39,024.42
                                  3601 SW 112 Street
                                  Seattle, Washington 98146

   08/10/15           1005        Bump, James                               Payment to joint-owner                               8500-000                                          $55.40          $38,969.02
                                  3601 SW 112 Street
                                  Seattle, Washington 98146

   08/10/15           1006        Bump, Julia                               Payment to joint-owner                               8500-002                                      $3,523.37           $35,445.65
                                  3601 SW 112 Street
                                  Seattle, Washington 98146

   08/10/15           1007        Bump, Julia                               Payment to joint-owner                               8500-000                                          $55.40          $35,390.25
                                  3601 SW 112 Street
                                  Seattle, Washington 98146

   08/10/15           1008        Bump, Eric                                Payment to joint-owner                               8500-002                                      $3,523.37           $31,866.88
                                  2144 Anita Drive
                                  Port Coquitlam, British Columbia
                                  Canada V3C-1H3

   08/10/15           1009        Bump, Eric                                Payment to joint-owner                               8500-000                                          $55.40          $31,811.48
                                  2144 Anita Drive
                                  Port Coquitlam, British Columbia
                                  Canada V3C-1H3

   08/10/15           1010        Estrada, Charlandra                       Payment to joint-owner                               8500-002                                      $3,523.37           $28,288.11
                                  26870 32nd Avenue
                                  Alder Grove, British Columbia
                                  Canada V4W-3L5

   08/10/15           1011        Estrada, Charlandra                       Payment to joint-owner                               8500-000                                          $55.40          $28,232.71
                                  26870 32nd Avenue
                                  Alder Grove, British Columbia
                                  Canada V4W-3L5



                                                                                   Page Subtotals:                                                             $0.00          $14,333.75
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                  Page:           3
                                         Case 14-41210                Doc 68 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:28:42                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-41210                                                                                           Trustee Name: Joji Takada, Chapter 7 Trustee                                Exhibit 9
      Case Name: Barry Peters                                                                                             Bank Name: Associated Bank
                   Julie Ann Peters                                                                              Account Number/CD#: XXXXXX0056
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX2702                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                      7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                       Code                                                             ($)
   08/10/15           1012        Bump, Nancy Sarah                         Payment to joint-owner                               8500-002                                      $3,523.37            $24,709.34
                                  26870 32nd Avenue
                                  Alder Grove, British Columbia
                                  Canada V4W-3L5

   08/10/15           1013        Bump, Nancy Sarah                         Payment to joint-owner                               8500-000                                          $55.40           $24,653.94
                                  26870 32nd Avenue
                                  Alder Grove, British Columbia
                                  Canada V4W-3L5

   08/10/15           1014        Wyrill, Michael                           Payment to joint-owner                               8500-002                                      $3,523.37            $21,130.57
                                  26870 32nd Avenue
                                  Alder Grove, British Columbia
                                  Canada V4W-3L5

   08/10/15           1015        Wyrill, Michael                           Payment to joint-owner                               8500-000                                          $55.40           $21,075.17
                                  26870 32nd Avenue
                                  Alder Grove, British Columbia
                                  Canada V4W-3L5

   08/14/15           1015        Wyrill, Michael                           Payment to joint-owner                               8500-000                                         ($55.40)          $21,130.57
                                  26870 32nd Avenue                         Reversal
                                  Alder Grove, British Columbia             Incorrect payee
                                  Canada V4W-3L5

   08/14/15           1013        Bump, Nancy Sarah                         Payment to joint-owner                               8500-000                                         ($55.40)          $21,185.97
                                  26870 32nd Avenue                         Reversal
                                  Alder Grove, British Columbia             Incorrect payee
                                  Canada V4W-3L5

   08/14/15           1011        Estrada, Charlandra                       Payment to joint-owner                               8500-000                                         ($55.40)          $21,241.37
                                  26870 32nd Avenue                         Reversal
                                  Alder Grove, British Columbia             Incorrect payee
                                  Canada V4W-3L5

   08/14/15           1009        Bump, Eric                                Payment to joint-owner                               8500-000                                         ($55.40)          $21,296.77
                                  2144 Anita Drive                          Reversal
                                  Port Coquitlam, British Columbia          Incorrect payee
                                  Canada V3C-1H3


                                                                                   Page Subtotals:                                                             $0.00           $6,935.94
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                   Page:           4
                                         Case 14-41210                Doc 68 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:28:42                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-41210                                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee                                Exhibit 9
      Case Name: Barry Peters                                                                                              Bank Name: Associated Bank
                   Julie Ann Peters                                                                               Account Number/CD#: XXXXXX0056
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2702                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                      7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   08/14/15           1007        Bump, Julia                               Payment to joint-owner                                8500-000                                         ($55.40)          $21,352.17
                                  3601 SW 112 Street                        Reversal
                                  Seattle, Washington 98146                 Incorrect payee

   08/14/15           1005        Bump, James                               Payment to joint-owner                                8500-000                                         ($55.40)          $21,407.57
                                  3601 SW 112 Street                        Reversal
                                  Seattle, Washington 98146                 Incorrect payee

   08/14/15           1016        Julie Peters                              Exemption claimed in rental                           8100-002                                         $600.00           $20,807.57
                                  c/o FOOTE, MIELKE, CHAVEZ & ONEIL         bank account
                                  10 W STATE ST, SUITE 200
                                  GENEVA, IL 60134
                                  ATTN: Alex McTavish
   09/08/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $63.24           $20,744.33
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $37.02           $20,707.31
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/06/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $30.79           $20,676.52
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $29.75           $20,646.77
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $30.70           $20,616.07
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/05/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $30.65           $20,585.42
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/20/16           1017        Law Office of William Factor              Payment to trustee professional                       3210-000                                      $4,270.00            $16,315.42
                                  105 W. Madison St., Suite 1500
                                  Chicago, Illinois 60602
                                  Attn: Zane Zielinski




                                                                                   Page Subtotals:                                                              $0.00           $4,981.35
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                  Page:           5
                                         Case 14-41210                Doc 68 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:28:42                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-41210                                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee                               Exhibit 9
      Case Name: Barry Peters                                                                                              Bank Name: Associated Bank
                   Julie Ann Peters                                                                               Account Number/CD#: XXXXXX0056
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2702                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   02/20/16           1018        Law Office of William Factor              Payment to trustee professional                       3320-000                                         $176.00          $16,139.42
                                  105 W. Madison St., Suite 1500
                                  Chicago, Illinois 60602
                                  Attn: Sarah Lorber
   03/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $27.56          $16,111.86
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $23.96          $16,087.90
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/06/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $23.15          $16,064.75
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $23.88          $16,040.87
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $23.08          $16,017.79
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/05/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $23.82          $15,993.97
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $23.78          $15,970.19
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $22.98          $15,947.21
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $23.71          $15,923.50
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $22.91          $15,900.59
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/09/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $23.64          $15,876.95
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)


                                                                                   Page Subtotals:                                                              $0.00              $438.47
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                 Page:           6
                                         Case 14-41210                Doc 68 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:28:42                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  16 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-41210                                                                                           Trustee Name: Joji Takada, Chapter 7 Trustee                               Exhibit 9
      Case Name: Barry Peters                                                                                             Bank Name: Associated Bank
                   Julie Ann Peters                                                                              Account Number/CD#: XXXXXX0056
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX2702                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   02/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $23.61          $15,853.34
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $21.29          $15,832.05
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $23.54          $15,808.51
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/05/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $22.75          $15,785.76
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $23.47          $15,762.29
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $22.68          $15,739.61
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $23.40          $15,716.21
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $23.37          $15,692.84
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $22.58          $15,670.26
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $23.30          $15,646.96
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $22.51          $15,624.45
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                             $0.00              $252.50
        UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                   Page:           7
                                         Case 14-41210                Doc 68 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:28:42                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  17 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-41210                                                                                                Trustee Name: Joji Takada, Chapter 7 Trustee                            Exhibit 9
      Case Name: Barry Peters                                                                                                 Bank Name: Associated Bank
                   Julie Ann Peters                                                                                Account Number/CD#: XXXXXX0056
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX2702                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                  6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                 Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                         ($)
   12/18/17             7         Douglas Peters                            Settlement payment                                        1142-000              $50,000.00                               $65,624.45
                                                                            Payment from Debtor's
                                                                            surviving family to payoff all
                                                                            claims/estate expenses in lieu
                                                                            of keeping case open to
                                                                            administer PI litigation
   01/08/18                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $56.79          $65,567.66
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $97.47          $65,470.19
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/01/18           1019        Callero LLP, Callero and                  Distribution                                              3410-000                                      $986.62          $64,483.57
                                  7800 North Milwaukee Avenue               Accounting professional fee
                                  Niles, Illinois 60714
                                  Attn: Ryan Matsui
   03/07/18                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $87.92          $64,395.65
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/04/18           1020        Joji Takada                               Final distribution per court                              2100-000                                   $6,425.98           $57,969.67
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   06/04/18           1021        Joji Takada                               Final distribution per court                              2200-000                                       $17.24          $57,952.43
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   06/04/18           1022        Discover Bank                             Final distribution per court                                                                         $7,663.48           $50,288.95
                                  Discover Products Inc                     order.
                                  Po Box 3025
                                  New Albany, Oh 43054-3025
                                                                                                                         ($30.67)     7990-000

                                  Discover Bank                             Final distribution per court               ($7,632.81)    7100-000
                                                                            order.
   06/04/18           1023        Capital One Bank (Usa) N. A.              Final distribution per court                                                                         $5,196.54           $45,092.41
                                  Capital One Bank (Usa), N.A.              order.
                                  By American Infosource Lp As Agent
                                  Po Box 71083
                                  Charlotte, Nc 28272-1083


                                                                                    Page Subtotals:                                                         $50,000.00          $20,532.04
        UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                       Page:           8
                                         Case 14-41210                Doc 68 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:28:42                                   Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  18 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-41210                                                                                                  Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Barry Peters                                                                                                   Bank Name: Associated Bank
                   Julie Ann Peters                                                                                 Account Number/CD#: XXXXXX0056
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX2702                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                       5                   6                      7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                              Code                                                           ($)
                                                                                                                            ($20.79)    7990-000

                                  Capital One Bank (Usa) N. A.              Final distribution per court                 ($5,175.75)    7100-000
                                                                            order.
   06/04/18           1024        Red Carpet Enterprises                    Final distribution per court                                                                            $1,506.03            $43,586.38
                                  435 Pennsylvania Ave                      order.
                                  Glen Ellyn, Il 60137
                                                                                                                             ($6.03)    7990-000

                                  Red Carpet Enterprises                    Final distribution per court                 ($1,500.00)    7100-000
                                                                            order.
   06/04/18           1025        Wells Fargo Card Services                 Final distribution per court                                                                           $20,093.36            $23,493.02
                                  1 Home Campus                             order.
                                  3Rd Floor
                                  Des Moines, Ia 50328
                                                                                                                            ($80.40)    7990-000

                                  Wells Fargo Card Services                 Final distribution per court                ($20,012.96)    7100-000
                                                                            order.
   06/04/18           1026        Portfolio Recovery Associates, Llc        Final distribution per court                                                                            $8,088.13            $15,404.89
                                  Pob 41067                                 order.
                                  Norfolk Va 23541
                                                                                                                            ($32.36)    7990-000

                                  Portfolio Recovery Associates, Llc        Final distribution per court                 ($8,055.77)    7100-000
                                                                            order.
   06/04/18           1027        Barry Peters and Julie Ann Peters         Distribution of surplus funds to                            8200-002                                   $15,404.89                   $0.00
                                                                            debtor.
   07/23/18                       Wells Fargo Card Services                 Distribution                                                7100-000                                       ($80.40)                $80.40
                                  1 Home Campus
                                  3Rd Floor
                                  Des Moines, Ia 50328




                                                                                    Page Subtotals:                                                                 $0.00          $45,012.01
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                                                                    Page:           9
                                         Case 14-41210                Doc 68 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:28:42                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  19 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-41210                                                                                                 Trustee Name: Joji Takada, Chapter 7 Trustee                            Exhibit 9
      Case Name: Barry Peters                                                                                                  Bank Name: Associated Bank
                   Julie Ann Peters                                                                                   Account Number/CD#: XXXXXX0056
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX2702                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                      7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   07/23/18                       Wells Fargo Card Services                 Distribution Reversal                                     7100-000                                       $80.40                  $0.00
                                  1 Home Campus                             Communication from creditor;
                                  3Rd Floor                                 May have returned check in
                                  Des Moines, Ia 50328                      error; Original check from
                                                                            creditor retained; Reversed
                                                                            previous reversal in the event
                                                                            creditor wanted own check
                                                                            back.
   08/02/18                       Wells Fargo Card Services                 Distribution                                              7100-000                                      ($80.40)                $80.40
                                  1 Home Campus                             Returned distribution; After
                                  3Rd Floor                                 communicating with creditor,
                                  Des Moines, Ia 50328                      creditor still believed overage
                                                                            amount in error; Overage
                                                                            amount was for interest on
                                                                            claim because of surplus case;
                                                                            Will file with court as unclaimed
                                                                            funds.
   08/02/18           1028        US Bankruptcy Court Clerk                 Unclaimed Funds                                           7100-000                                       $80.40                  $0.00
                                  219 South Dearborn                        Wells Fargo
                                  Chicago, Illinois 60604


                                                                                                              COLUMN TOTALS                                $92,945.24           $92,945.24
                                                                                                                      Less: Bank Transfers/CD's                  $0.00                $0.00
                                                                                                                Subtotal                                   $92,945.24           $92,945.24
                                                                                                                      Less: Payments to Debtors                  $0.00          $16,004.89
                                                                                                                Net                                        $92,945.24           $76,940.35




                                                                                    Page Subtotals:                                                              $0.00               $80.40
        UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                            Page:     10
                                 Case 14-41210    Doc 68          Filed 03/08/19 Entered 03/08/19 14:28:42          Desc Main
                                                                   Document     Page 20 of 20
                                                                                                                                                             Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET            ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0056 - Checking                                         $92,945.24               $76,940.35                $0.00
                                                                                                          $92,945.24               $76,940.35                $0.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                  $7,719.55
                                            Total Net Deposits:                        $92,945.24
                                            Total Gross Receipts:                     $100,664.79




                                                                    Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 20)
